 

EXHIBIT 10.22

 

AMENDED AND RESTATED

3M EXECUTIVE LIFE INSURANCE PLAN

 

1.         Purpose of the Plan

 

The purpose of the 3M Executive Life Insurance Plan is to provide those
executive employees who participate in the Plan with Company-funded insurance
coverage during employment and with the opportunity to continue their insurance
coverage after retirement (at the individual’s expense) through 3M's obtaining
one or more life insurance policies on their behalf.  The Plan is designed to
work together with 3M’s Basic Life Insurance Plan and the additional coverage
offered by the 3M Employees’ Benefits Trust Association to afford participating
executive employees the opportunity to obtain comprehensive death benefit
protection for their families and beneficiaries.

 

The actual amount of death benefit a Participant's Beneficiary may receive from
the policies purchased pursuant to this Plan will vary by such factors as the
Insurance Carrier's policy dividend crediting rate, time of retirement, and the
manner in which the Participant elects to maintain the policy or policies after
retirement, as well as other factors.

 

This document reflects the provisions of the Plan as amended through November
11, 2007.  The initial effective date of this Plan was October 1, 1993.

 

2.         Definitions

 

2.1       "Agreement" means the written instrument between an Employee and the
Company, wherein the Employee and the Company clarify the terms and conditions
under which Employee will participate in the Plan.

 

2.2       "Annual Premium' means the amount of consideration determined by the
Insurance Carrier and agreed upon by the Company for an Insurance Policy issued
under the Plan.

 

2.3       "Assignment" means the written document filed with the Plan
Administrator and the Insurance Carrier whereby a Participant assigns ownership
of an Insurance Policy to another person, entity or trust, subject to the
Company’s rights as described in the respective Agreement (if applicable) and
the assignment included in such Agreement.

 

2.4       "Beneficiary" means the person(s) entitled to receive the Participant
Death Benefit under an Insurance Policy following the death of the Participant.

 

2.5       "Company" means 3M Company, a Delaware corporation (also referred to
herein as "3M,"), its subsidiaries and affiliates, and its successors or
assigns.

 





 

--------------------------------------------------------------------------------

 

 

2.6       "Compensation" means the amount of the Participant’s planned total
cash compensation for a Participant who is a current Employee. For a Participant
who has retired from the Company but remains a Participant under the Plan,
Compensation means the Participant’s approximate planned total cash compensation
in effect immediately prior to the time of retirement.    

 

2.7       "Corporate Capital Interest" means the Insurance Policy's cumulative
Annual Premiums paid by the Company in respect of a Policy with respect to which
the Participant has entered into a split dollar insurance agreement with the
Company, as set forth in Section 6.2. The Corporate Capital Interest shall be
reduced by policy loans, if any (including any unpaid interest thereon), taken
by the Company.  The actual amount of the Corporate Capital Interest shall be
determined by the Company, and such determination shall be binding upon the
Insurance Carrier and any person having an ownership or beneficial interest in
the Insurance Policy.

 

2.8       "Employee" means any person employed by the Company as a member of its
Executive Conference and who receives Compensation for personal services
rendered to the Company.

 

2.9       "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.10     "Insurance Age" means the age of the insured according to the Insurance
Policy.

 

2.11     "Insurance Carrier" means the life insurance company or companies
selected by the Company to issue policies under or pursuant to the Plan.

 

2.12     "Insurance Policy" means the life insurance policy, together with
additional policy benefits and riders, if any, issued by the Insurance Carrier
pursuant to the Plan.  Except to the extent such defined terms are inconsistent
with defined terms under the Plan, insurance terms used herein shall have the
same meaning as in the Insurance Policy.

 

2.13     "Participant" means an Employee who has met and continues to meet all
the applicable eligibility requirements under the Plan.

 

2.14     "Participant Death Benefit" means any portion of the total death
benefit of an Insurance Policy which is above an amount equal to the Corporate
Capital Interest.

 

2.15     "Plan" means the 3M Executive Life Insurance Plan.

 

2.16     "Plan Administrator" means the person to whom the Company has delegated
the authority and responsibility for administering the Plan.  Unless and until
changed by the Company, the Plan Administrator of the Plan shall be 3M’s Staff
Vice President, Global Compensation and Benefits or her successor.

 

2.17     "Termination of Service" means the Participant's ceasing his or her
employment with the Company for any reason, whether voluntarily or
involuntarily, including by reasons





2

--------------------------------------------------------------------------------

 

 

of retirement, disability or death.  For purposes of this Plan, a Termination of
Service shall occur when a Participant no longer meets all the applicable
eligibility requirements under the Plan.

 

3.         Administration And Interpretation Of The Plan

 

3.1.      Plan Administrator.  Except as otherwise provided in the Plan, the
Plan Administrator shall have control over the administration and interpretation
of the Plan, with all the powers necessary to carry out the intent of the
Plan.  The Plan Administrator may adopt such rules and regulations relating to
the Plan as the Plan Administrator deems necessary or advisable for the
administration of the Plan.  Any decisions, actions or interpretations of any
provision of the Plan made by the Plan Administrator shall be made in its sole
discretion, need not be uniformly applied to similarly situated individuals, and
shall be final, binding and conclusive on all persons interested in the
Plan.  The Plan Administrator may delegate administrative responsibilities to
advisors or other persons and may rely upon the information or opinions of legal
counsel or experts selected to render advice with respect to the Plan.

 

3.2.      Insurance Carrier.  The Insurance Carrier shall be responsible for all
matters relating to any Insurance Policy.  Not in limitation, but in
amplification of the foregoing, the Insurance Carrier shall decide whether it
will issue an Insurance Policy on the life of a Participant who has otherwise
met all of the Plan's eligibility requirements.

 

3.3.      Plan Document Shall Control.  In the event of any discrepancy between
any other documents, communication pieces or plan summaries prepared pursuant to
this Plan, other than the Insurance Policies, the plan document shall control.

 

4.         Eligibility and Participation

 

To become and continue to remain a Participant in the Plan, an Employee must
meet all of the following requirements:

 

a)         Be nominated to participate in the Plan by the Company;

 

b)         Make an application to the Insurance Carrier in the manner set by the
Plan Administrator;

 

c)         Meet the insurability requirements of the Insurance Carrier and be
issued an Insurance Policy; and

 

d)         Sign all documents presented by the Plan Administrator necessary or
appropriate to carry out the intent of the Plan.

 





3

--------------------------------------------------------------------------------

 

 

Since participation under the Plan involves the purchase of an Insurance Policy,
which is subject to the Employee's insurability, the Company does not guarantee
that each Employee nominated for participation will be able to participate in
the Plan.

 

5.         Death Benefits

 

5.1       Amount of Benefits/Coverage.  All of the benefits provided under this
Plan shall be provided exclusively through the Insurance Policies purchased upon
the lives of the Participants.  While a Participant is employed by the Company,
the Insurance Policy or Policies purchased upon the life of such Participant
will be designed to provide a Participant Death Benefit equal to approximately
three (3) times the Participant's Compensation (or in the case of those
Participants who are senior executives of the Company, approximately four (4)
times the Participant’s Compensation less the amount of additional life
insurance coverage available through the optional life insurance benefit plans
offered by the 3M Employees’ Benefits Trust Association, if such formula would
produce a larger amount) less the amount of such Participant’s coverage under
the 3M Basic Life Insurance Plan; provided, however, that for a Participant who
is not covered by the 3M Basic Life Insurance Plan, their Insurance Policy or
Policies shall be designed to provide a Participant Death Benefit equal to
approximately two (2) times the Participant’s Compensation.  Following
retirement from employment with the Company, the Insurance Policy or Policies
purchased upon the life of each Participant whose participation in this Plan
began prior to September 1, 2003 will be designed to provide a Participant Death
Benefit equal to approximately one and one-half (1.5) times the Participant’s
Compensation.  Notwithstanding the foregoing, the amount of a Participant’s
coverage under this Plan shall be frozen and shall not thereafter increase in
the event such Participant makes a withdrawal from one or more of the Insurance
Policies purchased upon his or her life pursuant to this Plan. 

 

5.2       Offset against Death Benefit.  If the Company has participated in the
purchase of a single premium life insurance policy for which the death benefits
are payable to the Participant's Beneficiary, the amount of available death
proceeds under such policy will be used as an offset when determining the policy
amount under Section 5.1.

 

5.3       Payment of Death Benefit.  Subject to the Company's right to first
recover its Corporate Capital Interest with respect to such Policy or Policies
(if applicable), the death benefit payable under the Plan following the death of
a Participant is the Participant Death Benefit payable under the Insurance
Policy or Policies insuring the life of such Participant. This Participant Death
Benefit shall be determined and paid by the Insurance Carrier from the proceeds
of the Insurance Policy or Policies upon submission of acceptable proof of death
and a claim for benefits. The Participant Death Benefit payable to a
Participant's Beneficiary shall be in accordance with the terms of the Insurance
Policy or Policies and the provisions of this Plan.

 

5.4       No Guarantee of Death Benefit.  In the event that the death proceeds
payable under the Insurance Policy or Policies insuring the life of a
Participant exceeds the sum of the





4

--------------------------------------------------------------------------------

 

 

Company's Corporate Capital Interest (if any) and the targeted Participant's
Death Benefit under Section 5.1, the excess death proceeds shall be paid to the
Participant's Beneficiary. In the event that the death proceeds payable under
the Insurance Policy or Policies insuring the life of a Participant are not
sufficient to provide the targeted Participant's Death Benefit under Section
5.1, the Company shall not be obligated to make up or compensate the
Participant’s Beneficiary for any deficiency.

 

5.5       Beneficiary Designation.  The Participant Death Benefit is payable to
the Beneficiary or Beneficiaries designated by the Participant or other owner of
the Insurance Policy. If no such Beneficiary is designated, the Beneficiary
shall be the person or persons entitled to the death benefit under the terms of
the Insurance Policy or applicable state law, whichever governs.

 

5.6       Ownership of Insurance Policies;Assignment.  Effective January 1,
2008, each Insurance Policy purchased under this Plan shall be a group term life
insurance policy issued to the Company and/or the Plan. Insurance Policies
purchased under this Plan prior to January 1, 2008 were initially owned by the
Participant whose life was insured thereby. To secure the repayment of the
Company’s Corporate Capital Interest (if applicable), each Participant who has
entered into a split dollar insurance agreement with the Company shall assign
such Policy to 3M as part of such Agreement. Subject to the terms of such
Insurance Policy and the Company’s rights pursuant to such assignment, each
Participant shall have the right to assign any or all of his or her interest in
the Insurance Policy and the accompanying Agreement (if applicable) to any
person, entity, or trust, by signing and delivering to the Plan Administrator
and the Insurance Carrier a written Assignment in a form mutually acceptable to
the Plan Administrator and the Insurance Carrier.

 

5.7       Protective Provisions.  If a Participant dies by suicide or if it is
determined a material misstatement was made in the Insurance Policy Application,
the applicable protective provisions of the Insurance Policy will apply.

 

6.         Contributions and Funding

 

6.1       Responsibility of the Participant. 

 

(a) With Split Dollar - Each Participant who has entered into a split dollar
insurance agreement with the Company shall be responsible for contributing the
value of the “economic benefit" received as a result of his/her participation in
the Plan.  The value of the “economic benefit” received under an Insurance
Policy issued pursuant to this Plan will be based on the lower of the Internal
Revenue Service’s Table 2001 rates or the Insurance Carrier's published premium
rates available to all standard risks for initial issue one-year term insurance
in compliance with Revenue Rulings 66-110 and 67-154 issued by the Internal
Revenue Service.  The Company will reimburse the Participant for this
contribution, but not for the amount of any income tax incurred by the
Participant as a result of his or her participation in the Plan.  The
Participant shall be





5

--------------------------------------------------------------------------------

 

 

responsible for all income taxes incurred as a result of his or her
participation in the Plan.

 

(b) Without Split Dollar – Each other Participant shall be responsible only for
paying the income taxes incurred by such Participant as a result of his or her
participation in the Plan. No portion of the premiums payable on the Insurance
Policy or Policies insuring the life of a Participant shall be payable by the
Participant while the Company is obligated to pay such premiums as described in
Section 6.2 below.

 

6.2       Responsibility of Company.  The Company shall be responsible for the
payment of all Annual Premiums payable with respect to each Insurance Policy or
Policies purchased under the Plan (a) for those Participants who have entered
into split dollar insurance agreements with the Company, while the respective
Agreement remains in effect, (b) for all other Participants whose participation
in this Plan began prior to September 1, 2003, during their employment and for
as long as necessary during their retirement, and (c) for Participants whose
participation in this Plan began on or after September 1, 2003, only during
their employment. The Company shall, at its option, have the authority to borrow
against any Insurance Policy up to an amount not to exceed the Corporate Capital
Interest. However, the Company shall pay to the Insurance Carrier no fewer than
four Annual Premiums during the first seven policy years of each Insurance
Policy, and during this period the Company shall not borrow an amount greater
than the sum of three years' payments described in this Section. All interest
payments due as a result of such borrowing shall be the responsibility of the
Company. The Company reserves the right to limit or adjust the amount of the
premiums it will pay for an Insurance Policy or Policies purchased under this
Plan in the event that the Participant covered by such Policy or Policies makes
a withdrawal from one or more of such Insurance Policies.

 

6.3       Termination of Agreement.  Notwithstanding any other provision in this
Plan, the Agreement (if any) between the Company and each Participant shall be
terminated upon the occurrence of the first of the following events:

 

a)         The Insurance Policy's anniversary date on which the Participant
attains Insurance Age 65, except in certain circumstances where the Company in
its sole discretion deems it appropriate to extend the duration of funding in
order to sustain the prescribed death benefit.  In no event may the Agreement
between the Company and a Participant be terminated as a result of the
occurrence of an event described in this Section 6.3(a) prior to the 15th
anniversary of the issue date of the Insurance Policy.

 

b)         The death of the Participant.

 

c)         The Termination of Service of a Participant for any reason other than
the Participant’s death prior to the Insurance Policy's anniversary date on
which the Participant attains Insurance Age 65.

 





6

--------------------------------------------------------------------------------

 

 

In the event of a termination described in (a) above, the Company will be
entitled to recover from the Insurance Policy its Corporate Capital
Interest.  Upon the Company’s recovery of such Corporate Capital Interest, the
Participant or his or her assignee will be responsible for all future premiums
and the Company shall have no involvement whatsoever, direct or indirect, in
such Insurance Policy.  The actual death benefit provided by such Insurance
Policy after such time may be greater than or less than the targeted death
benefits described in Section 5.1. In the event the Insurance Policy does not
provide the targeted Participant Death Benefit, the Company shall not be
obligated to make up or compensate the Participant’s Beneficiary for any
deficiency.

 

In the event of a termination described in (b) above, the Company will be
entitled to recover from the death proceeds its Corporate Capital Interest and
the balance of the death proceeds will be paid to the Beneficiary under the
Insurance Policy.  The actual death benefit provided by the Insurance Policy may
be greater than or less than the targeted death benefits described in Section
5.1. In the event the Insurance Policy does not provide the targeted Participant
Death Benefit, the Company shall not be obligated to make up or compensate the
Participant’s Beneficiary for any deficiency.

 

In the event of a termination described in (c) above, the Participant may
maintain the Insurance Policy by paying the Corporate Capital Interest to the
Company in accordance with the terms of the Agreement.  Thereafter, the Company
shall have no involvement whatsoever, direct or indirect, in the Insurance
Policy.  In the event the Participant decides not to maintain the Insurance
Policy, he/she shall execute any and all instruments that may be required to
transfer ownership of the Insurance Policy to the Company.  The Company shall
have the right to maintain the Insurance Policy or dispose of the Insurance
Policy as it sees fit.  The provisions of Section 6.3(c) shall be subject to any
applicable severance agreement between the Company and the Participant.

 

7.         Amendment and Termination of The Plan

 

7.1       Amendment.  The Company may amend the Plan at any time; provided,
however, that no amendment shall adversely affect the rights of any Participant
or Beneficiary acquired under the terms of the Plan as in effect prior to the
amendment without the prior written consent of the Participant or Beneficiary.

 

7.2       Termination.  The Company reserves the sole right to terminate the
Plan at any time.  In the event of the termination of the Plan, each Participant
whose participation in the Plan began prior to January 1, 2008 shall be entitled
to retain any Insurance Policy or Policies insuring him or her, reduced by the
Corporate Capital Interest (if any) as of the date of the termination of the
Plan. Thereafter, the Participant will be responsible for all future premiums
and the Company shall have no involvement whatsoever, direct or indirect, in
such Insurance Policy or Policies.

 





7

--------------------------------------------------------------------------------

 

 

8.         Claim Procedure

 

All death benefits provided under the Plan are to be paid from the Insurance
Policies.  The Company has adopted the claim procedure established by the
Insurance Carrier as the claim procedure for the Plan.  The Beneficiary of the
proceeds of an Insurance Policy must file a claim for benefits with the
Insurance Carrier in whatever form the Insurance Carrier may reasonably
require.  If the Insurance Carrier denies the claim, the Beneficiary who wants
to have that denial reviewed will have to follow the Insurance Carrier's claims
review procedure.  The Company shall have no liability in the event an Insurance
Carrier denies a Beneficiary's claim for benefits.

 

9.         Miscellaneous

 

9.1       Not a Contract of Employment.  The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
and any Participant, and the Participants (or their Beneficiaries) shall have no
rights against the Company except as may otherwise be specifically provided
herein.  Moreover, nothing in this Plan shall be deemed to give any Participant
the right to be retained as an Employee of the Company or to interfere with the
right of the Company to discipline or discharge such Participant at any time for
any reason whatsoever.

 

9.2       Taxes.  The Company shall deduct from each Participant's Compensation
all applicable Federal or State taxes that may be required by law to be withheld
resulting from the Company's funding of the Insurance Policy under the Plan.

 

9.3       Governing Law.  Except where preempted by ERISA, the Plan shall be
construed and administered according to the laws of the State of Minnesota.

 

9.4       Form of Communication.  Any election, application, claim, notice, or
other communication required or permitted to be made by a Participant to the
Plan Administrator and/or the Insurance Carrier shall be made in writing and in
such form as the Plan Administrator and/or the Insurance Carrier shall
prescribe. 

 

9.5       Agent for Service of Process.  The Plan Administrator is designated as
the agent to receive service of legal process on behalf of the Plan.

 

9.6       Rules of Construction.  When appropriate, the singular as used in this
Plan shall include the plural, and vice-versa, and the masculine shall include
the feminine, and vice-versa.

8

--------------------------------------------------------------------------------